DETAILED ACTION

The instant application having application No 17/325513 filed on 05/20/2021 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 or 7 or 8 is incorporated into the independent claim 1, (ii) if obviousness-Variant type double patenting rejection resolved.
Claim 9 would be allowable if (i) claim 10 or 12 or 13 or 14 is incorporated into the independent claim 9, (ii) if obviousness-Variant type double patenting rejection resolved.
Claim 15 would be allowable if (i) claim 16 or 18 or 19 or 20 is incorporated into the independent claim 15, (ii) if obviousness-Variant type double patenting rejection resolved.

Double Patenting

Claims 1-20 are rejected under the judicially created doctrine of obviousness-Variant type double patenting as being unpatentable over claims 1-23 of U.S. Patent # 16238938. Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 1-23 of US Patent # 11032174 each contains every element of Claims 1-20 respectively of the instant application and thus anticipates the claims of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claims 1-20 are generic to the species of invention covered by claims 1-23 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982). Accordingly, absent a terminal disclaimer, claims 1-20 were properly rejected under the doctrine of obviousness-type double patenting”. In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

For claim 1, Patent Application discloses a service forwarding entity (SFE) comprising: a memory configured to store instructions; and a processor coupled to the memory and configured to execute the instructions to cause the SFE to: obtain a first fault tracing detection request packet comprising a path identifier (ID), wherein the path ID identifies a path of a service chain; determine, after obtaining the first fault tracing detection request packet, to communicate with a first service function (SF) node on the service chain; obtain a first ID of the first SF node; and send a first fault tracing detection response packet to a device for initiating fault detection, wherein the first fault tracing detection response packet comprises the path ID and the first ID(See Claim 1).
For claim 2, Patent Application discloses the processor is further configured to execute the instructions to cause the SFE to: determine, based on the path ID, to forward the first fault tracing detection request packet using a first forwarding entry, wherein the first forwarding entry comprises the path ID and an address of the first SF node; further send the first fault tracing detection request packet to the first SF node based on the address; and receive a second fault tracing detection request packet from the first SF node, wherein the second fault tracing detection request packet comprises the path ID(See Claim 2). 
For claim 3, Patent Application discloses the first fault tracing detection request packet further comprises a first parameter identifying the first SF node or identifying a previous-hop SF node of the first SF node on the service chain, wherein the first forwarding entry further comprises the first parameter, and wherein the processor is further configured to execute the instructions to cause the SFE to further determine to forward the first fault tracing detection request packet based on the first parameter(See Claim 3).
For claim 4, Patent Application discloses the first fault tracing detection request packet further comprises a node list, wherein the node list comprises a second ID of the previous-hop SF node, and wherein the processor is further configured to execute the instructions to cause the SFE to obtain an updated node list comprising the second ID, wherein an order of all SF nodes in the updated node list is the same as an order of all SF nodes on the service chain; and add the updated node list to the first fault tracing detection response packet(See Claim 4).
For claim 5, Patent Application discloses the processor is further configured to execute the instructions to cause the SFE to add the first parameter or the first ID to the first fault tracing detection response packet (See Claim 6).
For claim 6, Patent Application discloses the first fault tracing detection request packet further comprises a second ID of an SF node used as an end point, and wherein the processor is further configured to execute the instructions to cause the SFE to end detection on the service chain when the first ID is the same as the second ID(See Claim 1).
For claim 7, Patent Application discloses the processor is further configured to execute the instructions to cause the SFE to send a second fault tracing detection response packet to the device for initiating the fault detection, and wherein the second fault tracing detection response packet comprises the path ID and a second ID of the SFE (See Claim 1).
For claim 8, Patent Application discloses the processor is further configured to execute the instructions to cause the SFE to receive the first fault tracing detection request packet from the device for initiating the fault detection to obtain the first fault tracing detection request packet; receive the first fault tracing detection request packet from a previous-hop SFE of the SFE on the service chain to obtain the first fault tracing detection request packet; or generate the first fault tracing detection request packet to obtain the first fault tracing detection request packet(See Claim 3).
For claim 9, Patent Application discloses a method implemented by a device for initiating fault detection, the method comprising sending, to a service forwarding entity (SFE), a first fault tracing detection request packet comprising a path identifier (ID) identifying a path of a service chain; receiving, from the SFE in response to the first fault tracing detection request packet, a first fault tracing detection response packet comprising the path ID and a first ID of a first service function (SF) node; and determining, based on the first fault tracing detection response packet, that the service chain passes through the first SF node(See Claim 9).
For claim 10, Patent Application discloses determining to forward the first fault tracing detection request packet based on a forwarding entry and the path ID, wherein the forwarding entry comprises the path ID and a second ID of the SFE; and further sending, to the SFE, the first fault tracing detection request packet according to the second ID (See Claim 9).
For claim 11, Patent Application discloses the first fault tracing detection request packet further comprises a first parameter identifying the first SF node or identifying a previous-hop SF node of the first SF node on the service chain (See Claim 1).
For claim 12, Patent Application discloses the first fault tracing detection request packet further comprises a time to live (TTL) field (See Claim 9).
For claim 13, Patent Application discloses the first fault tracing detection request packet further comprises a node list, wherein the node list comprises a second ID of a previous-hop SF node of the first SF node on the service chain, wherein the first fault tracing detection response packet further comprises an updated node list, wherein the updated node list comprises the second ID, and wherein an order of all SF nodes comprised in the updated node list is the same as an order of all the SF nodes on the service chain(See Claim 17).
For claim 14, Patent Application discloses receiving, from the SFE, a second fault tracing detection response packet comprising the path ID and a second ID of the SFE; and determining, based on the second fault tracing detection response packet, that the service chain passes through the SFE (See Claim 22).
For claim 15, Patent Application discloses a device for initiating fault detection and comprising: a memory configured to store instructions; and a processor coupled to the memory and configured to execute the instructions to cause the device to: send, to a service forwarding entity (SFE), a first fault tracing detection request packet comprising a path ID identifying a path of a service chain; receive, from the SFE in response to the first fault tracing detection request packet, a first fault tracing detection response packet comprising the path ID and a first ID of a first service function (SF) node; and determine, based on the first fault tracing detection response packet, that the service chain passes through the first SF node(See Claim 17). 
For claim 16, Patent Application discloses the processor is further configured to execute the instructions to cause the device to determine to forward the first fault tracing detection request packet based on a forwarding entry and the path ID, wherein the forwarding entry comprises the path ID and a second ID of the SFE; and further send, to the SFE, the first fault tracing detection request packet according to the second ID(See Claim 18).
For claim 17, Patent Application discloses the first fault tracing detection request packet further comprises a first parameter identifying the first SF node or identifying a previous-hop SF node of the first SF node on the service chain (See Claim 17).
For claim 18, Patent Application discloses the first fault tracing detection request packet further comprises a time to live (TTL) field (See Claim 17).
For claim 19, Patent Application discloses the first fault tracing detection request packet further comprises a node list, wherein the node list comprises a second ID of a previous-hop SF node of the first SF node on the service chain, wherein the first fault tracing detection response packet further comprises an updated node list, wherein the updated node list comprises the second ID, and wherein an order of all SF nodes comprised in the updated node list is the same as an order of all the SF nodes on the service chain(See Claim 21).
For claim 20, Patent Application discloses the processor is further configured to execute the instructions to cause the device to receive, from the SFE, a second fault tracing detection response packet comprising the path ID and a second ID of the SFE; and determine, based on the second fault tracing detection response packet, that the service chain passes through the SFE (See Claim 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (US 20150227404, Aug. 13, 2015) in view of JOKELA et al. (US 20160254998, Sep. 1, 2016).

	Regarding Claim 1, Rajagopal discloses a first fault tracing detection request packet comprising a path identifier (ID), wherein the path ID identifies a path of a service chain(page 1, par (0004), line 1-10, obtaining one or more fault classification rules; identifying one or more fault nodes and associated fault conditions in the media network using the one or more fault classification rules, by analyzing the aggregated relevant fault reports; and providing an agent configuration instruction for one or more agent applications using the identification of the one or more fault nodes and associated fault conditions); 
determine, after obtaining the first fault tracing detection request packet, to communicate with a first service function (SF) node on the service chain(page 5, par (0052), line 1-10, When SDS receives a central fault report perform service fault segregation to identify fault nodes where a fault have occurred, and rules to be executed by RE to identify remediation measures. SDS use service chain information and other received service faults to identify the nodes, SDS be able to identify dependencies between central fault records submitted by different SAs, a fault in one node because several SAs linked to nodes with which the faulty node communicates to generate and send central fault records. SDS use the segregation procedure to identify the faulty node based on the multiple central fault records from the multiple linked SAs);
send a first fault tracing detection response packet to a device for initiating fault detection, wherein the first fault tracing detection response packet comprises the path ID and the first ID (page 5, par (0052), line 1-10, When SDS receives a central fault report perform service fault segregation to identify fault nodes where a fault have occurred, and rules to be executed by RE to identify remediation measures. SDS (wherein SDS which is smart diagnostic server does the SFS function obtain the fault information and sending the information) use service chain information and other received service faults to identify the nodes, SDS be able to identify dependencies between central fault records submitted by different SAs, a fault in one node cause several SAs linked to nodes with which the faulty node communicates to generate and send central fault records. SDS use the segregation procedure to identify the faulty node based on the multiple central fault records from the multiple linked SAs).
Rajagopal discloses all aspects of the claimed invention, except a service forwarding entity (SFE) comprising: a memory configured to store instructions; obtain a first ID of the first SF node.
JOKELA is the same field of invention teaches a service forwarding entity (SFE) comprising: a memory configured to store instructions; obtain a first ID of the first SF node(page 3, par (0040), line 10-20, the SPEs in each node is operatively coupled to a Service Forwarding Entity (SFE), which routes the data packets to their intended physical and virtual nodes from an SFE point of view, the SPEs appears as virtual/physical nodes when a forwarding decisions is made based on an iBF of a data packet), obtaining an ID of the first SF node (page 9, par (0088), line 1-10, the SFE receives an updated IBF where one more link identifiers as indicated in the complementing information has been included such that the data packet can be forwarded to its intended node, the SFE of the network node updates the IBF, the updated IBF is added to the data packet accordingly and forwarded to its intended destination).
Rajagopal and JOKELA are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Rajagopal to include the teaching of JOKELA because it is providing IBF, determine that a service is to be provided by the virtual node SPE, before deriving the final destination from the IBF, which subsequently will deliver the data packet to its intended destination node.
Regarding Claim 9, Rajagopal discloses a method implemented by a device for initiating fault detection, the method comprising sending, to a service forwarding entity (SFE) (page 2, par (0023), line 1-10, Upon obtaining fault related data, agent device generate the central fault report, and provide it to diagnostics server (service function node) for fault detection),
a first fault tracing detection request packet comprising a path identifier (ID) identifying a path of a service chain(page 1, par (0004), line 1-10, obtaining one or more fault classification rules; identifying one or more fault nodes and associated fault conditions in the media network using the one or more fault classification rules, by analyzing the aggregated relevant fault reports; and providing an agent configuration instruction for one or more agent applications using the identification of the one or more fault nodes and associated fault conditions); 
receiving, from the SFE in response to the first fault tracing detection request packet(page 1, par (0004), line 1-10, obtaining one or more fault classification rules; identifying one or more fault nodes and associated fault conditions in the media network using the one or more fault classification rules, by analyzing the aggregated relevant fault reports; and providing an agent configuration instruction for one or more agent applications using the identification of the one or more fault nodes and associated fault conditions), a first fault tracing detection response packet comprising the path ID and a first ID of a first service function (SF) node(page 2, par(0023), line 1-10, Upon obtaining fault related data, agent device generate the central fault report, and provide it to diagnostics server (service function node) for fault detection); and determining, based on the first fault tracing detection response packet(page 5, par (0052), line 1-10, When SDS receives a central fault report perform service fault segregation to identify fault nodes where a fault have occurred, and rules to be executed by RE to identify remediation measures. SDS (wherein SDS which is smart diagnostic server does the SFS function obtain the fault information and sending the information) use service chain information and other received service faults to identify the nodes, SDS be able to identify dependencies between central fault records submitted by different SAs, a fault in one node cause several SAs linked to nodes with which the faulty node communicates to generate and send central fault records. SDS use the segregation procedure to identify the faulty node based on the multiple central fault records from the multiple linked SAs). 
Rajagopal discloses all aspects of the claimed invention, except the service chain passes through the first SF node.
JOKELA is the same field of invention teaches the service chain passes through the first SF node(page 9, par (0088), line 1-10, the SFE receives an updated IBF where one more link identifiers as indicated in the complementing information has been included such that the data packet can be forwarded to its intended node, the SFE of the network node updates the IBF, the updated IBF is added to the data packet accordingly and forwarded to its intended destination).
Rajagopal and JOKELA are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Rajagopal to include the teaching of JOKELA because it is providing IBF, determine that a service is to be provided by the virtual node SPE, before deriving the final destination from the IBF, which subsequently will deliver the data packet to its intended destination node.
Regarding Claim 11, Rajagopal discloses the first fault tracing detection request packet further comprises a first parameter identifying the first SF node or identifying a previous-hop SF node of the first SF node on the service chain(page 5, par (0052), line 1-10, When SDS receives a central fault report perform service fault segregation to identify fault nodes where a fault have occurred, and rules to be executed by RE to identify remediation measures. SDS (wherein SDS which is smart diagnostic server does the SFS function obtain the fault information and sending the information) use service chain information and other received service faults to identify the nodes, SDS be able to identify dependencies between central fault records submitted by different SAs, a fault in one node cause several SAs linked to nodes with which the faulty node communicates to generate and send central fault records. SDS use the segregation procedure to identify the faulty node based on the multiple central fault records from the multiple linked SAs).
Regarding Claim 15, Rajagopal discloses a device for initiating fault detection and comprising a memory configured to store instructions; and a processor coupled to the memory and configured to execute the instructions to cause the device to: send, to a service forwarding entity (SFE) (page 2, par (0023), line 1-10, Upon obtaining fault related data, agent device generate the central fault report, and provide it to diagnostics server (service function node) for fault detection), a first fault tracing detection request packet comprising a path ID identifying a path of a service chain(page 5, par (0052), line 1-10, When SDS receives a central fault report perform service fault segregation to identify fault nodes where a fault have occurred, and rules to be executed by RE to identify remediation measures. SDS use service chain information and other received service faults to identify the nodes, SDS be able to identify dependencies between central fault records submitted by different SAs, a fault in one node because several SAs linked to nodes with which the faulty node communicates to generate and send central fault records. SDS use the segregation procedure to identify the faulty node based on the multiple central fault records from the multiple linked SAs);
 receive, from the SFE in response to the first fault tracing detection request packet, a first fault tracing detection response packet comprising the path ID and a first ID of a first service function (SF) node(page 1, par (0004), line 1-10, obtaining one or more fault classification rules; identifying one or more fault nodes and associated fault conditions in the media network using the one or more fault classification rules, by analyzing the aggregated relevant fault reports; and providing an agent configuration instruction for one or more agent applications using the identification of the one or more fault nodes and associated fault conditions); 
and determine, based on the first fault tracing detection response packet (page 5, par (0052), line 1-10, When SDS receives a central fault report perform service fault segregation to identify fault nodes where a fault have occurred, and rules to be executed by RE to identify remediation measures. SDS (wherein SDS which is smart diagnostic server does the SFS function obtain the fault information and sending the information) use service chain information and other received service faults to identify the nodes, SDS be able to identify dependencies between central fault records submitted by different SAs, a fault in one node cause several SAs linked to nodes with which the faulty node communicates to generate and send central fault records. SDS use the segregation procedure to identify the faulty node based on the multiple central fault records from the multiple linked SAs).
Rajagopal discloses all aspects of the claimed invention, except the service chain passes through the first SF node. 
JOKELA is the same field of invention teaches the service chain passes through the first SF node(page 9, par (0088), line 1-10, the SFE receives an updated IBF where one more link identifiers as indicated in the complementing information has been included such that the data packet can be forwarded to its intended node, the SFE of the network node updates the IBF, the updated IBF is added to the data packet accordingly and forwarded to its intended destination).
Rajagopal and JOKELA are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Rajagopal to include the teaching of JOKELA because it is providing IBF, determine that a service is to be provided by the virtual node SPE, before deriving the final destination from the IBF, which subsequently will deliver the data packet to its intended destination node.
Regarding Claim 17, Rajagopal discloses the first fault tracing detection request packet further comprises a first parameter identifying the first SF node or identifying a previous-hop SF node of the first SF node on the service chain(page 5, par (0052), line 1-10, When SDS receives a central fault report perform service fault segregation to identify fault nodes where a fault have occurred, and rules to be executed by RE to identify remediation measures. SDS (wherein SDS which is smart diagnostic server does the SFS function obtain the fault information and sending the information) use service chain information and other received service faults to identify the nodes, SDS be able to identify dependencies between central fault records submitted by different SAs, a fault in one node cause several SAs linked to nodes with which the faulty node communicates to generate and send central fault records. SDS use the segregation procedure to identify the faulty node based on the multiple central fault records from the multiple linked SAs).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
DUNBAR et al. (US 20150236948, Aug. 20, 2015) teaches Restoring Service Functions After Changing a Service Chain Instance Path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-39433943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464